Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1-5, 7-14, and 16-20 are eligible under 35 U.S.C 101. The Examiner notes that the instant claim invention overrides the routine, conventional and ordinary use of a receiving and extracting an identification of vendor resources and preference information of plurality of members and trigger execution of exchange of resources via one or more block chain associated with the social network. 
The Applicant’s specification further notes that in “paragraph 0026: Once a mutually beneficial exchange is identified, the cognitive system may ask both (or all) users to record their consent for the exchange. The coupons are issued on a blockchain network 120. Accordingly, each user may record their consent for the exchange on a smart contract. For example, the user may provide their authorization for the exchange after verifying that the coupon they are receiving is in fact valid and not expired (they verify this on the blockchain). Once consent is received from all parties for the exchange, cognitive system may trigger the smart contract on the blockchain to automatically transfer (i.e., execute) ownership of the coupons. This ensures that no one is cheated in the exchange and the first user 101 cannot run away with the second user’s 102 coupon without exchanging their own coupon, 0030: Within chaincode, a smart contract may be created via a high-level application and programming language, then converted to a string that is written to a block in the blockchain. The smart contract may be invoked by a social networking service that is capable of triggering execution of an exchange of vendor resources such as coupons, rewards, gift cards, etc. As described herein, a smart contract is executable code which is registered, stored, and/or replicated with a blockchain (e.g., distributed network of blockchain peers). A transaction is an execution of the smart contract code which can be performed in response to conditions associated with the smart contract being satisfied or the social networking service triggering the smart contract. The executing of the smart contract may trigger a trusted modification(s) to a state of a digital blockchain ledger. The modification(s) to the blockchain ledger caused by the smart contract execution may be automatically replicated throughout the distributed network of blockchain peers through one or more consensus protocols, 0031, and 0033).

Furthermore, consent for such a transaction can be recorded on the blockchain. In particular, consent can be recorded within the smart contract that is used to connect the social network to the blockchain network. Recording the consent in the same smart contract which is being used to invoke the transaction on the blockchain ledger ensures that the consent is memorialized as part of the transaction.
In contrast, a traditional blockchain environment requires the chaincode to be invoked by local participants of the blockchain without any consent from the participants of the transaction, and does not allow external actors such as an external computing network or data therein to be used to invoke transactions. Thus, data from outside of a blockchain network is typically not used to influence transactions performed inside the blockchain network. For those reasons the claims recite elements which integrate the claims into a practical application and thus the claims recite chetble subject raatier ander Section 101.
The claimed solution amount to a concept for resolving a technical problem, and therefore is patent eligible. The Examiner notes that the above disclosure along with additional limitations are included in the pending claim language, and based on said disclosure in the specification/arguments, it is clear that these steps being performed go being the limitations and simple implementation of an abstract idea. Therefore, based on these finding of fact, the Examiner understands the claims subject matter not to be directed towards an abstract idea and thereby patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.





/TAREK ELCHANTI/Primary Examiner, Art Unit 3621